DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Start (US 20120139093) in view of Sunada (US 20170167800) and in further view of Michael (US 20100224985).
Regarding claim 1, Start discloses (Figs.1-2):
An electronic device (10), comprising: (a) a heat-generating component (24) having a first surface (26) and an opposite second surface (surface in contact with 25); (b) a heat spreader (38) ([0018]: metal layer 38 transmits heat from the heat-generating component 24 to the heat sink 12, and thus making the metal layer 38 a heat spreader) having a first surface (surface in contact with 24) and an opposite second surface (surface in contact with 41), wherein the heat spreader (38) has an area which is greater than an area of the heat generating component (24) (Fig.2: the area of the heat spreader 38 is greater than that of the heat-generating component 24), wherein the first surface of the heat spreader (38) is in thermal contact (38) with the first surface (26) of the heat-generating component (24) along a first interface (Fig.2 and [0018]: the direct contact points between 38 and 24 define the first interface), and wherein the first interface is non-dielectric (Fig.2: there is no TIM provided between the heat-generating component 24 and the heat spreader 38, which makes the interface a non-dielectric interface as defined in [0060] of Applicant's specification) and defines a first interface area (Fig.2: the area where direct contact points, which define the first interface, between 38 and 24 are located defines the first interface area); c) a heat sink (12) having a first surface (surface of 18 in contact with 41) and an opposite second surface (surface of 18 with the fins 20), wherein the first surface of the heat sink (21) is in thermal contact with the second surface of the heat spreader (38) along a second interface (Fig.2: the contact points between 12 and 41, and the contact points between 41 and 38 define the second interface, just as shown in figure 3 of Applicant's figures), wherein the second interface defines a second interface area (Fig.2: the area where the contact points between 12 and 41, and the contact points between 41 and 38 are provided define the second interface area) which is greater than the first interface area (Fig.2: the area that 41 occupies, which defines the second interface and second interface area, is larger than the direct contact area between 38 and 24, which defines the first interface area); and (d) a layer of a dielectric TIM (thermal interface material) (41) ([0020]: the TIM can be a thermal adhesive, which is a dielectric) provided at the second interface and in direct contact with the second surface of the heat spreader (38) and the first surface of the heat sink (18) (TIM provided at the Second Interface and in Direct Contact with Second Surface of Heat Spreader and First Surface of Heat Sink: See Fig.2), wherein the second interface is dielectric (Fig.1: the contact points between 12 and 41, and the contact points between 41 and 38 that define the second interface is a dielectric interface because the TIM 41 is a dielectric TIM).
However, Start does not explicitly disclose:
Wherein the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component.
Sunada however teaches:
Wherein the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component ([0014]-[0016]: the heat spreader has a surface area that is at least 50 times larger than a surface of a heat source/heat generating component).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sunada to modify the device of Start such that the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component, as claimed, in order to optimize the amount of heat that can be transferred to the heat spreader from the heat-generating component due to size of the heat spreader in relation to the heat-generating component (i.e., the greater the surface of the heat spreader is, the larger the heat dissipation area is, and thus allowing the heat spreader to absorb more heat and provide an overall improved heat dissipation performance).
However, neither Start nor Sunada explicitly teaches:
See next page→
Wherein the heat sink has a greater mass than the heat spreader and comprises one or more layers of thermally conductive metal or non-metal between the first and second surfaces of the heat sink.
Michael however teaches (Fig.3D): 
Wherein the heat sink (380) has a greater mass ([0024] and [0089]: "the large mass of the heat sink as compared to the heat spreader" and " the relatively small mass of the heat spreader, as compared to the relatively large mass of the heat sink", clearly suggests that the heat sink has a larger mass than that of the heat spreader) than the heat spreader (160) and comprises one or more layers of thermally conductive metal or non-metal between the first (386) and second (surface of 382 that has the fins 384) surfaces of the heat sink (380) (One or More Layers of Thermally Conductive Metal or Non-Metal between the First and Second Surfaces: Fig.2 and [0085], the heat sink 380 can be made out of a single metal or can me made out of an alloy, which means the central part of body 382 that is provided between the first and second surfaces of the heat sink 380 have at least one layer of a thermally-conductive metal).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Michael to further modify the device of modified Start such that the heat sink comprises one or more layers of thermally conductive metal or non-metal between the first and second surfaces of the heat sink and such that the heat sink comprises a greater mass than that of the heat spreader, as claimed, in order to provide an arrangement that can better protect the heat-generating component from being damaged by the mass of the heat sink as taught by Michael ([0024] and [0089]).
Regarding claim 3, Start further discloses:
See next page→
Wherein the heat-generating component (24) is a heat-generating electronic component ([0014]), wherein the second surface (surface in contact with 25) of the heat-generating component (24) faces toward a circuit board (14) ([0013]) on which the heat-generating component (24) is mounted.
Regarding claim 5, Sunada further teaches:
Wherein the area of the heat spreader is about 5-100 times greater than the area of the heat-generating component ([0014]-[0016]: the heat spreader has a surface area that is at least 50 times larger than a surface of a heat source/heat generating component).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sunada to further modify the device of modified Start such that the area of the heat spreader is about 5-100 times greater than the area of the heat-generating component, as claimed, in order to achieve the optimized heat transfer and improved heat dissipation capabilities as discussed in claim 1 above.
Regarding claim 6, Start further discloses:
Wherein the first surface (26) of the heat-generating component (24) is in direct contact ([0018]) with the first surface (surface in contact with 24) of the heat spreader (38) along said first interface (Fig.2 and [0018]: the direct contact points between 38 and 24 define the first interface), without any TIM being provided at the first interface (Fig.2: there is no TIM provided between 38 and 24).
Regarding claim 8, modified Start does not teach: 
Wherein the layer of TIM at the second interface has a thickness from about 0.1 mm to about 0.5 mm.
See next page→
However, modifying the thickness of the layer of TIM at the second interface such that it has a desired thickness, including as claimed (i.e., about 0.1 mm to about 0.5 mm) would have been an obvious modification that one of ordinary skill before the effective filing date of the claimed invention would do in order to further optimize the heat transfer from the heat spreader to the heat sink (i.e., reducing the thickness of the TIM layer reduces the length that the heat has to travel between the heat spreader and the heat sink), since a change in size is generally recognized as being within the level of ordinary skill in the art and since discovering the optimum or workable ranges involves only routine skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and In re Aller, 105 USPQ 233.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 9, Start further discloses:
Wherein the heat spreader (38) comprises a sheet or plate (heat spreader is a plate) comprising one or more layers of thermally conductive metal ([0019]: heat spreader can be made up of a single metal layer or multiple metal layers) or non-metal.
Regarding claim 10, Start further discloses:
Wherein the thermally conductive metal ([0019]) is aluminum or copper ([0019]), and the thermally conductive non-metal is graphite.
Regarding claim 11, Sunada further teaches:
See next page→
Wherein the heat spreader comprises a vapor chamber or a heat pipe ([0014] and See Fig.1: the heat spreader is a vapor chamber).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sunada to further modify the device of modified Start such that the heat spreader is a vapor chamber, as claimed, in order to provide an alternative means of achieving the improved heat transfer from the heat-generating component to the heat sink as disclosed by Start ([0020]) (i.e., whether the heat spreader is just a thermal plate or a vapor chamber, both will effectively transmit heat from the heat source to the heat sink, see [0009] of Sunada as well).  
Furthermore, utilizing a vapor chamber as the heat spreader can provide an arrangement that can reliably transport higher heat fluxes from the heat-generating component as taught by Sunada ([0010]).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 12, modified Start does not teach: 
Wherein the heat spreader has a thickness of about 50-2,000 micrometers.
However, modifying the thickness of the heat spreader such that it has a desired thickness, including as claimed (i.e., about 50-2,000 micrometers), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to reduce the overall size of the device (i.e., by making the heat spreader as thin as possible, the overall stacking height can be reduced and making it that much more portable), since a change in size is generally recognized as being within the level of ordinary skill in the art and since discovering the optimum or workable ranges involves only routine skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and In re Aller, 105 USPQ 233.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 14, Start further discloses:
Wherein the second surface (surface of 18 that has the fins 20) of the heat sink (12) comprises an external surface (See Fig.1: the second surface of the heat sink 12 that has the fins 20 are provided on an external surface of the device 10) of the electronic device (10).
Regarding claim 15, Start further discloses:
Wherein the second surface (surface of 18 that has the fins 20) of the heat sink (12) is provided with a plurality of cooling fins (20).
Regarding claim 16, Start further discloses:
Wherein the first (Fig.2 and [0018]: the direct contact points between 38 and 24 define the first interface) and second interfaces (Fig.2: the contact points between 12 and 41, and the contact points between 41 and 38 define the second interface, just as shown in figure 3 of Applicant's figures) are spaced apart along an axis which is parallel (See Figure Below) to the first interface.
See next page→

    PNG
    media_image1.png
    618
    889
    media_image1.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Start (US 20120139093), Sunada (US 20170167800), and Michael (US 20100224985) as applied to claim 1 above, and further in view of Zou (US 20190074235) and Yamamoto (US 20200329551).
Regarding claim 2, modified Start does not explicitly teach:
Wherein the heat sink has a greater area than the heat spreader, and a greater thickness, mass and area than the heat-generating component.
Zou however teaches (Fig.1):
Wherein the heat sink (112) has a greater area than the heat spreader (104) ([0022]), and a greater area than the heat-generating component (108) ([0022]: the heat sink 112 has a greater area than the heat spreader 104, which has a greater area than the heat-generating component 108, which means the heat sink 112 will have a greater area than the heat-generating component 108).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zou to further modify the device of modified Start such that the het sink has a greater area than the heat spreader and heat-generating component, as claimed, in order to further improve the heat dissipation capabilities due to the heat sink having a larger area than the heat spreader (i.e., a heat sink with a larger area than that of a heat spreader will allow the heat sink to have a greater heat absorption and dissipation area, and thus permit more heat to be expelled via the heat sink).
However, the above combination would still fail to teach:
Wherein the heat sink has a greater thickness, mass and area than the heat-generating component.
Yamamoto however teaches (Fig.1C): 
Wherein the heat sink (140) has a greater thickness, mass and area than the heat-generating component (120) ([0036]: the heat sink 140 is designed to be larger, which means it will have a larger area and thickness, and heavier, and thus a larger mass, than the heat-generating component 120).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to further modify the device of Start such that the heat sink has a greater thickness and mass than the heat-generating component, as claimed, in order to better ensure that the heat-generating component is secured to the substrate (14) of Start due to the heatsink being larger and heavier than that of the heat-generating component while also further optimizing the heat dissipation capabilities due to the heat sink having a larger area and thickness than that of the heat-generating component (i.e., the thicker and bigger the heat sink is, the greater the heat dissipation absorption and dissipation area is).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Start (US 20120139093) in view of Sunada (US 20170167800) and in further view of Michael (US 20100224985), or alternatively over Start, in view of Sunada, in further view of Michael, and in further view of Crisp (US 20140328016).
Regarding claim 4, Start further discloses:
Wherein the first surface (26) of the heat-generating component is flat (See Fig.2) and wherein the area of the heat-generating component (26) is substantially the same as the first interface area (Fig.2 and [0018]: the direct contact points between 38 and 24 define the first interface) (Fig.2: the direct contact points between 38 and 24 that define the first interface has an area that is about/substantially the same as that of the heat-generating component 24).
Alternatively, modifying the size of the heat-generating component such that it has a desired area, including as claimed (i.e., substantially the same as the first interface), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order further optimize the heat transfer capabilities between the heat-generating component and the heat spreader (i.e., having the heat-generating component have the same area as the first interface will better ensure that all the excess heat generating by the heat-generating component is transferred to the heat spreader and heat sink), since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Crisp teaches:
A heat generating component being flat ([0003]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Crisp to further modify the device of modified Start such that the heat generating component is flat so that the first surface of the heat generating component is flat, as claimed, in order to maximize the amount of surface contact between the heat spreader and heat-generating component, and thus maximizing the heat transfer area between the two components.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Start (US 20120139093), Sunada (US 20170167800), and Michael (US 20100224985) as applied to claim 1 above, and further in view of Hill (US 20150301568).
Regarding claim 7, modified Start does not teach:
Wherein a layer of a material with high thermal conductivity and low dielectric strength is provided at the first interface.
Hill however teaches (Fig.1):
Wherein a layer of a material with high thermal conductivity and low dielectric strength (Fig.1, [0038], and [0058]: TIM1 can be molded from a "thermally and electrically conductive elastomer", which means that it will have high thermal conductivity since it is still a TIM, and will also have a low dielectric strength since the TIM is electrically conductive) is provided at the first interface (the connection between heat-generating component 116 and heat spreader 104 defines the first interface).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hill to further modify the device of modified Start such that it has a layer of a material with high thermal conductivity and low dielectric strength that is provided at the first interface, as claimed, in order to provide an improved thermal connection between the heat-generating component and the heat spreader (i.e., the TIM will provide an enhanced thermal contact between the two components) as taught by Hill ([0058]).
Regarding claim 13, modified Start does not teach:
Wherein the heat sink comprises at least a portion of a housing of the electronic device.
Hill however teaches (Fig.1):
Wherein the heat sink (120) comprises at least a portion of a housing (124) of the electronic device ([0028]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hill to further modify the device of modified Start such that the heat sink comprises at least a portion of a housing of the electronic device, in order to provide an improved heat dissipation pathway and thus improve the overall heat dissipation capabilities as taught by Hill ([0024]).

See next page→
Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to for being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1, 16, and 17, and at least in part, because claim 17 recites the limitations: “a connecting portion which extends between and connects the first and second portions, wherein the second portion has an area which is greater than an area of the first portion”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 17, are believed to render the combined subject matter of claims 1, 16, and 17, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination.
The remaining prior art references of record teach other heat dissipation assemblies that utilize a heat pipe/vapor chamber as a heat spreader.  However, absent impermissible hindsight none of the prior art references, taken alone or in combination, are believed to render the combined subject matter of claims 1, 16, and 17 unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150195956: teaches TIM that is a thermally conductive, electrically insulating adhesive
US 20180374716: teaches TIM with a 0.05-0.03mm thickness.
US 20170083061: teaches the use of a vapor chamber as a heat spreader and in direct contact with a heat-generating component.
US 20030111213: teaches a heat pipe that has a first portion that is in contact with a heat-generating component and has a larger area than a second portion of the heat pipe.
US 10123454: teaches changing the size of a heat spreader relative to a heat-generating component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835